DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/20/2021 and 8/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 recites in part “wherein the first transmission line is center-fed transmission line and the second transmission line is a center-fed transmission line”.  The claim should read “the first transmission line is a center-fed transmission line”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 10 recites “wherein the radiator feed layer is a continuous dielectric material”.  The amended claim language to include the radiator feed layer being a continuous dielectric material raises the issue of new matter.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites the limitation "the first radiator feed layer".  There is insufficient antecedent basis for this limitation in the claim.  The claim is interpreted to mean “the radiator feed layer”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fasenfest et al, (US 2016/0218439), hereinafter Fasenfest, in view of Lee et al., (US 2020/0266519), hereinafter Lee.

Regarding claim 1 Fasenfest discloses an antenna (Fig. 2, at 18), comprising: a radiator feed layer (Fig. 2, at 12; paragraph 0023); a first radiator patch assembly (Figs. 1 and 2, at 18) attached to the radiator feed layer (Fig. 1, at 12); the first radiator patch assembly including a first mount (Fig. 2, at 42), a first patch surface (Fig. 2, at 44) and a second radiator patch assembly (Fig. 1, at 18 shows 8 patches) attached to the radiator feed layer, the second radiator patch assembly including a second mount (Fig. 1, at 18 and Fig. 4, at 18), a second patch surface (e.g., Fig. 1, at 18, see also Fig. 4, at 18 – the second patch), wherein the first radiator patch assembly is separated from the second radiator patch assembly by an air gap (paragraph 0035 “The patch antenna elements 18 are separated from each other such that a gap 76 is defined between the sides 38 of adjacent patch antenna elements”).
Fasenfest does not explicitly disclose in a single embodiment a first transmission line passing through the first mount to the first patch surface; and a second transmission line passing through the second mount to the second patch antenna.
Fasenfest teaches a first transmission line (Fig. 4A, at 431) to the first patch surface; and a second transmission line (Fig. 4A, at 433) to the second patch antenna.




    PNG
    media_image1.png
    1083
    731
    media_image1.png
    Greyscale



 	
	Regarding claim 3 Fasenfest further discloses the antenna of claim 1, wherein the second mount is separated from the first mount by the air gap (paragraph 0035 “The patch antenna elements 18 are separated from each other such that a gap 76 is defined between the sides 38 of adjacent patch antenna elements”).

	Regarding claim 4 Fasenfest does not explicitly disclose the antenna of claim 1, wherein the first transmission line is center-fed transmission line and the second transmission line is a center-fed transmission line.
	Lee discloses wherein the first transmission line is center-fed transmission line and the second transmission line is a center-fed transmission line (Fig. 6D, at 685).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Fasenfest in accordance with the teaching of Lee regarding antenna transmission lines in order to provide a structure for efficiently deploying antennas in a limited space inside the electronic device (Lee, paragraph 0007).



    PNG
    media_image2.png
    676
    593
    media_image2.png
    Greyscale


	Regarding claim 8 Fasenfest further discloses the antenna of claim 1, wherein an edge of the antenna is free of an edge plate (Fig. 2, at 32 is free of an edge plate).


	Lee discloses wherein the at least one of the first transmission line and the second transmission line is a dual-polarized transmission line (paragraph 0165).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Fasenfest in accordance with the teaching of Lee regarding dual polarized antennas in order to have an antenna with high gain values that can be applied at high frequency bands (Lee, paragraph 0165).

 	Regarding claim 10 Fasenfest as best understood does not explicitly disclose wherein the radiator feed layer is a continuous dielectric material.
	Lee discloses wherein the radiator feed layer is a continuous dielectric material (e.g., Fig. 1, at 101).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Fasenfest in accordance with the teaching of Lee regarding antenna transmission lines in order to provide a structure for efficiently deploying antennas in a limited space inside the electronic device (Lee, paragraph 0007).

Regarding claim 11 Fasenfest discloses a method of manufacturing an antenna (Fig. 2, at 18), comprising forming a radiator feed layer (Fig. 2, at 12); attaching a first radiator patch assembly (Figs. 1 and 2, at 18) to the radiator feed layer, the first radiator patch assembly including a first mount (Fig. 2, at 42), a first patch surface (Fig. 2, at 44); and attaching a second radiator patch assembly (Fig. 1, at 18 and Fig. 4, at 18) to the radiator feed layer, the second radiator patch assembly including a second mount (Fig. 1, at 18 and Fig. 4, at 18), a second patch surface (Fig. 1, at 18 and Fig. 4, at 18); wherein the 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the use of antenna mounts disclosed by Fasenfest and combine in accordance with the teaching of Lee regarding multiple antenna transmission lines in order to provide a structure for efficiently deploying antennas in a limited space inside the electronic device (Lee, paragraph 0007).

Regarding claim 12 Fasenfest further discloses the method of claim 11, as best understood, further comprising coupling the first transmission line from the first radiator feed layer to the first radiator patch assembly and coupling the second transmission line from the radiator feed layer to the second radiator patch assembly (e.g., Fig. 1, the feeds 12 connect to the patches 18).

Regarding claim 13 Fasenfest further discloses the method of claim 11, further comprising coupling the first mount to the radiator feed layer and coupling the second mount to the radiator feed layer separated from the first mount by the air gap (paragraph 0035 “The patch antenna elements 18 are separated from each other such that a gap 76 is defined between the sides 38 of adjacent patch antenna elements”).

Regarding claim 16 Fasenfest does not disclose wherein the center-fed transmission line is a dual-polarized transmission line.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Fasenfest in accordance with the teaching of Lee regarding dual polarized antennas in order to have an antenna with high gain values that can be applied at high frequency bands (Lee, paragraph 0165).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fasenfest in view of Lee as applied to claim 1 above, and further in view of Rothe (US 5,777,584), hereinafter Rothe.

 	Fasenfest does not disclose the antenna of claim 1, wherein the first radiator patch assembly further comprises impedance matching on separate thin dielectric substrate layers.
	Rothe discloses wherein the first radiator patch assembly further comprises impedance matching on separate thin dielectric substrate layers (column 3, lines 61-67).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Fasenfest in accordance with the teaching of Rothe regarding antenna impedance matching layers in order to increase the gain of the antenna (Rothe, column 3, lines 62-64).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fasenfest in view of Lee as applied to claim 4 above, and further in view of Park (US 2020/0328530) – of record - hereinafter Park.

 	Regarding claim 6 Fasenfest may not explicitly disclose the antenna of claim 4, wherein the center-fed transmission line is formed within a mount of the first radiator patch assembly via additive 
	Park discloses wherein the center-fed transmission line is formed within a mount of the first radiator patch assembly via additive manufacturing (e.g. Fig. 3, at 100a; see also paragraph 0236), a compression bound between the two surfaces, or a solder reflow between conducting surfaces.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Fasenfest in accordance with the teaching of Park regarding antenna manufacturing techniques in order to improve the physical stability of the chip antenna module (Park, paragraph 0161).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fasenfest in view of Lee as applied to claim 4 above, and further in view of Ryoo (US 2021/0175609), hereinafter Ryoo.

 	Regarding claim 7 Fasenfest does not discloses the antenna of claim 4, wherein the center-fed transmission line is made of copper.
 	Ryoo discloses wherein the center-fed transmission line is made of copper (paragraph 0169).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Fasenfest in accordance with the teaching of Ryoo regarding copper feed lines in order to support mounting of at least one of the chip antenna modules with a feed (Ryoo, paragraph 0007).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fasenfest in view of Lee as applied to claim 11 above, and further in view of Park.

Regarding claim 14 Fasenfest may not explicitly disclose the method of claim 11, wherein forming the first transmission line as a center-fed transmission line and the first mount concurrently using additive manufacturing.
	Park discloses wherein forming the first transmission line as a center-fed transmission line and the first mount concurrently using additive manufacturing (paragraph 0236).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Fasenfest in accordance with the teaching of Park regarding antenna manufacturing techniques in order to improve the physical stability of the chip antenna module (Park, paragraph 0161).

	Regarding claim 15 Fasenfest may not explicitly disclose further comprising forming a continuous sheet of radiator patch surfaces and removing a first segment of the continuous sheet including the first patch surface to form the first radiator patch assembly and a second segment of the continuous sheet including the second patch surface to form the second radiator patch assembly.
 	Park discloses forming a continuous sheet of radiator patch surfaces and removing a first segment of the continuous sheet including the first patch surface to form the first radiator patch assembly and a second segment of the continuous sheet including the second patch surface to form the second radiator patch assembly (paragraph 0161; see also paragraph 0236).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Fasenfest in accordance with the teaching of Park regarding antenna manufacturing techniques in order to improve the physical stability of the chip antenna module (Park, paragraph 0161).

Response to Arguments


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s ISR submitted on 7/20/2021 contains additional references considered relevant to the current Application.  
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E LOTTER/Examiner, Art Unit 2845